DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claim 1 recites the limitation "separate from the first mechanism" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “separate from the first user-manipulatable mechanism”.  Proper correction is required.  
6.	Claim 3 recites the limitation "the first mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the first user-manipulatable mechanism”.  Proper correction is required.  
7.	Claim 3 recites the limitation "the second mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the second user-manipulatable mechanism”.  Proper correction is required.  
8.	Claim 4 recites the limitation "the first and second mechanisms" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the first and second user-manipulatable mechanisms”.  Proper correction is required.  
9.	Claim 5 recites the limitation "the first mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim user-manipulatable mechanism”.  Proper correction is required.  
10.	Claim 10 recites the limitation "the second mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the second user-manipulatable mechanism”.  Proper correction is required.  
11.	Claim 11 recites the limitation "separate from the first mechanism" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “separate from the first user-manipulatable mechanism”.  Proper correction is required.  
12.	Claim 11 recites the limitation "the first mechanism" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the first user-manipulatable mechanism”.  Proper correction is required.  
13.	Claim 11 recites the limitation "the second mechanism" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the second user-manipulatable mechanism”.  Proper correction is required.  
14.	Claim 13 recites the limitation "the first mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the first user-manipulatable mechanism”.  Proper correction is required.  
user-manipulatable mechanism”.  Proper correction is required.  
16.	Claim 14 recites the limitation "the first and second mechanisms" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the first and second user-manipulatable mechanisms”.  Proper correction is required.  
17.	Claim 15 recites the limitation "the first mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the first user-manipulatable mechanism”.  Proper correction is required.  
18.	Claim 20 recites the limitation "the second mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the second user-manipulatable mechanism”.  Proper correction is required.  
19.	Claims 2, 6-9, 12, and 16-19 are rejected based on their dependencies to the rejected claims above.

Claim Rejections - 35 USC § 103
20.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Townley U.S. 2016/0331459 (herein referred to as “Townley”) and in view of Pearson U.S. 2003/0212394 (herein referred to as “Pearson”).
22.	Regarding Claim 1, Townley teaches a device for treating a condition within a nasal cavity of a patient, the device comprising:
	An end effector transformable between a retracted configuration and an expanded deployed configuration (Fig. 2, ref num 212; Fig. 4, ref num 412; para 0066 “therapeutic assembly 412 is transformable between a low-profile delivery state to facilitate intraluminal delivery of the therapeutic assembly 412 to a treatment site within the nasal region and an expanded state (Fig. 4)”).
	A shaft operably associated with the end effector (Fig. 4, ref num 408, connected to ref num 412); and
	A handle operably associated with the shaft (Fig. 2, ref num 210, para 0069 “The basket 442 can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle (e.g., the handle 210 of FIG. 2)”), the handle having a first user-manipulatable mechanism for deployment of the end effector from the retracted configuration to the expanded deployed configuration (para 0069 “can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle”; para 0051 “handle 210 to position the therapeutic assembly 212….steerable device…that allows the clinician to navigate”), and a second user-manipulatable mechanism, separate from the first user-manipulatable mechanism, for control energy output by the end effector (para 0046, “the controller 218 is housed in the console…[OR]…the controller 218 can be carried by the handle 210 of the therapeutic 
While it could be considered that each branch is a separate segment from the last, as they are all connected to the same basket, one may not consider them separate.  Therefore, Townley fails to teach that the end effector is a multi-segment end effector comprising of a first segment and a separate second segment, wherein each of 
	Pearson teaches a tissue ablation apparatus (abstract, Fig. 2A) which contains an end effector (Fig. 2A, ref num 16).  This end effector contains a first and second segment (Fig. 2A, ref num 18, there is a plurality of segments [i.e. ref num 18s] shown in the figure), in which the first and second segments is transformable between a retracted configuration and an expanded deployed configuration (para 0078 “the plurality electrodes 18 are carried in the device for movement between retracted positions….and deployed positions”).  It is also mentioned that the handle of the device would function to allow the user to move the segments from retracted to deployed positions (para 0079).  As Townley already discusses multiple segments within the same basket end effector, Pearson expands this by teaching distinct segments (Fig. 2A, as shown in the electrodes are all separated from one another).  These separate segments allow for different positions and levels of actuation of the device, creating a treatment desirable for the target area (para 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Townley and included a multi-segment end effector that contains a first and second segment separate from one another in order to actuate a specific treatment for the targeted area.

23.	Regarding Claim 10, Townley teaches the second user-manipulatable mechanism comprises a user-operated controller configured to be actuated between an active position and an inactive position to thereby control delivery of energy from the 

24.	Regarding Claim 11, Townley teaches a method for treating a condition within a nasal cavity of a patient (para 0030), the method comprising:
	Providing a treatment device (ref num 200) comprising a multi-segment end effector with a first segment transformable between a retracted configuration and an expanded deployed configuration (Fig. 2, ref num 212; Fig. 4, ref num 412, para 0066 “therapeutic assembly 412 is transformable between a low-profile delivery state to facilitate intraluminal delivery of the therapeutic assembly 412 to a treatment site within the nasal region and an expanded state (Fig. 4)”), a shaft operably associated with the multi-segment end effector (Fig. 4, ref num 408, connected to ref num 412); and a handle operably associated with the shaft (Fig. 2, ref num 210, para 0069 “The basket 442 can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle (e.g., the handle 210 of FIG. 2)”), the handle having a first user-manipulatable mechanism for deployment of the end effector from the retracted configuration to the expanded deployed configuration (para 0069 “can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle”; para 0051 “handle 210 to position the therapeutic assembly 212….steerable device…that allows the clinician to navigate”), and a second user-manipulatable mechanism, separate from the first user-manipulatable mechanism, for control energy 
	Advancing the multi-segment end effector to one or more target sites within the nasal cavity of the patient (para 0051 “a clinician may advance the shaft 208 through the tortuous intraluminal path through the nasal cavity and remotely manipulate the distal portion 208b of the shaft 208 via the handle 210 to position the therapeutic assembly 212 at the target site”), the multi-segment end effector configured for delivering energy to one or more target sites within the nasal cavity (para 0042, “the target site may be larger, smaller, and/or located elsewhere in the nasal cavity to target the desired neural fibers. The therapeutic assembly 212 can include at least one energy delivery element 214 configured to therapeutically modulate”);
	Deploying, via user input with the first user-manipulatable mechanism on the handle, at least one of the first and second segments of the multi-segment end effector at the one or more target sites (para 0069 “can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle” to the target site);
	Delivering energy from at least one of the first and second segments of the multi-segment end effector, via user input with the second user-manipulatable mechanism, to tissue at one or more target sites (para 0046, “the controller 218 can be carried by the 
In another embodiment of Townley that is used in conjunction with the first embodiment (Townley, Fig. 4 used in conjunction with Fig. 2, para 0066), there is an end effector that contains a multiplicity of segments containing more than one energy delivery elements (para 0066, Fig. 4).  This end effector with a multiplicity of segments also transitions from a retracted to a deployed state (para 0066), and is not limited to the amount of segments shown (para 0067 “the basket 442 can include fewer than eight branches 446 (e.g., two, three four, five, six, or seven…”).  These various segments are also controlled by the handle/controller mechanism as described above (also see para 0072 “each electrode can be individually activated and the polarity…executed by the controller 218 of Fig. 2…”).  These embodiments may be combined in a suitable manner in order to treat the targeted area (para 0066, 0144).  
While it could be considered that each branch is a separate segment from the last branch, as they are all connected to the same basket, one may not consider them separate.  Therefore, Townley fails to teach that the end effector is a multi-segment end effector comprising of a first segment and a separate second segment, wherein each of the first and second segments is transformable between a retracted configuration and an expanded deployed configuration.
	Pearson teaches a tissue ablation apparatus (abstract, Fig. 2A) which contains an end effector (Fig. 2A, ref num 16).  This end effector contains a first and second 

25.	Regarding Claim 20, Townley teaches the second user-manipulatable mechanism comprises a user-operated controller configured to be actuated between an active position and an inactive position to thereby control delivery of energy from the first and second segments of the multi-segment end effector (para 0046, “the controller 218 can be carried by the handle 210 of the therapeutic neuromodulation .

26.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Townley and Pearson, and in view of Cottone U.S. 5,184,625 (herein referred to as “Cottone”).
27.	Regarding Claim 2, Townley as modified fails to teach the handle comprises an ergonomically-designed grip portion comprising shape, size, and contour providing for ambidextrous use for both left and right handed use and conforming to hand anthropometrics to allow for at least one of an overhand grip style and an underhand grip style during use in a procedure.
	However, Cottone teaches a forceps with an improved handle, in which it is ergonomically designed and has ambidextrous use with no dedicated finger positioning, indicating use for both under and overhand (Col. 1, lines 51-62; Col. 3, lines 10-15).  This is to create a more versatile handle which contains an inline design so that it can be used comfortably by the physician (Col. 1, lines 51-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Townley to make the handle more comfortable for the use of the physician, whether it be left or right handed, or overhanded versus underhanded.  

28.	Regarding Claim 12, Townley as modified fails to teach the handle comprises an ergonomically-designed grip portion comprising shape, size, and contour providing for 
	However, Cottone teaches a forceps with an improved handle, in which it is ergonomically designed and has ambidextrous use with no dedicated finger positioning, indicating use for both under and overhand (Col. 1, lines 51-62; Col. 3, lines 10-15).  This is to create a more versatile handle which contains an inline design so that it can be used comfortably by the physician (Col. 1, lines 51-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Townley to make the handle more comfortable for the use of the physician, whether it be left or right handed, or overhanded versus underhanded.  

29.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Townley, Pearson, and Cottone, and in view of Cadouri U.S. 2015/2097282 (herein referred to as “Cadouri”).
30.	Regarding Claim 3, Townley as modified fails to teach user input for the first user-manipulatable mechanism is positioned on a top portion of the handle adjacent the grip portion and user input for the second user-manipulatable mechanism is positioned on side portions of the handle adjacent the grip portion.
	However, Cadouri teaches a neuromodulation device in which remote actuation deploys the therapeutic assembly through an actuator (Fig. 1, ref num 136) that resides on the handle (Fig. 1, ref num 134), and is adjacent to the grip portion of the handle 

31.	Regarding Claim 4, Townley fails to teach the user inputs for the first and second user-manipulatable mechanisms are positioned a sufficient distance to one another to allow for simultaneous one-handed operation of both user inputs during a procedure.
	However, Cadouri teaches the user inputs for the first and second user-manipulatable mechanisms are positioned a sufficient distance to one another to allow for simultaneous one-handed operation of both user inputs during a procedure (para 0072, “provide a convenient control means for the operator who may need to manipulate both the remote control device 730e and the neuromodulation device simultaneously”).  These features are well known to be integrated and combined with one another in order to control energy delivery (para 0072). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

32.	Regarding Claim 13, Townley as modified fails to teach user input for the first user-manipulatable mechanism is positioned on a top portion of the handle adjacent the grip portion and user input for the second user-manipulatable mechanism is positioned on side portions of the handle adjacent the grip portion.
	However, Cadouri teaches a neuromodulation device in which remote actuation deploys the therapeutic assembly through an actuator (Fig. 1, ref num 136) that resides on the handle (Fig. 1, ref num 134), and is adjacent to the grip portion of the handle (see Fig. 1, ref num 134, where the handle tapers inward, the actuator 136 is adjacent to this area).  Cadouri also teaches the handle having buttons in which user input for the second user-manipulatable mechanism is positioned on side portions of the handle adjacent the grip portion (see Fig. 7C, ref nums 734, para 0072 “plurality of buttons for controlling energy delivery).  As shown in Figs. 7A-7I, the handle assembly can take on many shapes and configurations in order to best adjust the energy activated by the energy delivery mechanisms as well as deploy and retract the energy delivery mechanism (para 0072).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Townley to rearrange buttons in order to actuate the separate mechanisms.

33.	Regarding Claim 14, Townley fails to teach the user inputs for the first and second user-manipulatable mechanisms are positioned a sufficient distance to one 
	However, Cadouri teaches the user inputs for the first and second mechanisms are positioned a sufficient distance to one another to allow for simultaneous one-handed operation of both user inputs during a procedure (para 0072, “provide a convenient control means for the operator who may need to manipulate both the remote control device 730e and the neuromodulation device simultaneously”).  These features are well known to be integrated and combined with one another in order to control energy delivery (para 0072). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Townley to rearrange buttons in order to actuate the separate mechanisms.

34.	Claims 5, 8-9, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Townley and Pearson, and in view of Weng U.S. 2015/0257754 (herein referred to as “Weng”).
35.	Regarding Claim 5, Townley as modified fails to teach the first user-manipulatable mechanism comprises a rack and pinion assembly providing movement of at least one of the first and second segments of the multi-segment end effector between the retracted and deployed configurations in response to input from a user-operated controller.
	However, Weng teaches a rack and pinion assembly (Fig. 20, ref num 290, 292) providing movement of the end effector between the retracted and deployed configurations in response to input from a user-operated controller (see Fig. 20, the 

36.	Regarding Claim 8, Townley fails to teach the user-operated controller comprises a slider mechanism operably associated with the rack and pinion rail assembly, wherein movement of the slider mechanism in a rear ward direction towards a proximal end of the handle results in transitioning of at least one of the first and second segments of the multi-segment end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a distal end of the handle results in transitioning of at least one of the first and second segments of the multi-segment end effector to the retracted configuration.
	However, Weng teaches a slider mechanism (ref num 204) operably associated with the rack and pinion rail assembly (para 0077, ref nums 290, 292), wherein 

37.	Regarding Claim 9, Townley as modified fails to teach the user-operated controller comprises a scroll wheel mechanism operably associated with the rack and pinion rail assembly, wherein rotation of the wheel in a rearward direction towards a proximal end of the handle results in transitioning of at least one of the first and second segments of the multi-segment end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a distal end of the handle results in transitioning of at least one of the first and second segments of the multi-segment end effector to the retracted configuration.


38.	Regarding Claim 15, Townley as modified fails to teach the first user-manipulatable mechanism comprises a rack and pinion assembly providing movement of at least one of the first and second segments of the multi segment end effector between the retracted and deployed configurations in response to input from a user-operated controller.


39.	Regarding Claim 18, Townley fails to teach the user-operated controller comprises a slider mechanism operably associated with the rack and pinion rail assembly, wherein movement of the slider mechanism in a rear ward direction towards a proximal end of the handle results in transitioning of at least one of the first and second segments of the multi-segment end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a distal end of the 
	However, Weng teaches a slider mechanism (ref num 204) operably associated with the rack and pinion rail assembly (para 0077, ref nums 290, 292), wherein movement of the slider mechanism in a rearward direction towards a proximal end of the handle results in transitioning of the end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a distal end of the handle results in transitioning of the end effector to the retracted configuration (see Fig. 20, the slider, ref num 204, para 0076, in the rearward direction and the stabilizer, ref num 214 is in its expanded state, para 0076, and “move slider 204 proximally and reverse the operations…causing stabilizer 214 to assume its unexpanded configuration”, the slider also directly correlates to the movement of the sheath, para 0075).  Weng also teaches that the slider can be a trigger, rotator, crank or any feasible actuator in order for the operator to activate the associated device mechanism by pressing the distal device components (para 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included a slider mechanism in order for the operator or user to actuate the deployment of the end effector for treatment.

40.	Regarding Claim 19, Townley as modified fails to teach the user-operated controller comprises a scroll wheel mechanism operably associated with the rack and pinion rail assembly, wherein rotation of the wheel in a rearward direction towards a proximal end of the handle results in transitioning of at least one of the first and second 
	However, Weng teaches a slider mechanism (ref num 204) operably associated with the rack and pinion rail assembly (para 0077, ref nums 290, 292), wherein movement of the slider mechanism in a rearward direction towards a proximal end of the handle results in transitioning of the end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a distal end of the handle results in transitioning of the end effector to the retracted configuration (see Fig. 20, the slider, ref num 204, para 0076, in the rearward direction and the stabilizer, ref num 214 is in its expanded state, para 0076, and “move slider 204 proximally and reverse the operations…causing stabilizer 214 to assume its unexpanded configuration”, the slider also directly correlates to the movement of the sheath, para 0075).  Weng also teaches that the slider can be a trigger, rotator, reading upon the scroll wheel, or a crank or any feasible actuator in order for the operator to activate the associated device mechanism by pressing the distal device components (para 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included a wheel mechanism in order for the operator or user to actuate the deployment of the end effector for treatment.

s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Townley and Pearson, and in view of Weng and Tanner U.S. 2003/0163085 (herein referred to as “Tanner”).
42.	Regarding Claim 6, Townley fails to teach the rack and pinion assembly comprises a set of gears for receiving input from the user-operated controller and converting the input to linear motion of the rack member operably associated with at least one of the shaft and end effector.
	However, Tanner teaches a rack and pinion assembly (para 0056) in which contains gears (“geared shaft 320”, Fig. 1) that receives input from the user-operated controller (geared shaft 320 is connected to knob 310, para 0056) and converting the input to linear motion of the rack member (para 0056 “geared shaft 320 translate rotary into linear motion through rack”) operably associated with at least one of the shaft and end effector (control mechanism 300, in which the knob and gears and rack and pinion are apart of is connected to ref num 200, in which there is a shaft and end effector residing at the end, Fig. 1).  The linear motion creates articulation of the catheter in order to actuate the treatment (para).  Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Townley in order to have a gear mechanism to convert the input to linear motion in order to actuate the device.

43.	Regarding Claim 16, Townley fails to teach the rack and pinion assembly comprises a set of gears for receiving input from the user-operated controller and converting the input to linear motion of the rack member operably associated with at least one of the shaft and end effector.
.

44.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Townley and Pearson and in view of Weng, Tanner, and Smith U.S. 2017/0095252 (herein referred to as “Smith”).
45.	Regarding Claim 7, Townley as modified fails to teach a gearing ratio sufficient to balance a stroke length and retraction and deployment forces.
	However, Smith teaches a medical device with manual release that has a gearing ratio sufficient to balance a stroke length and retraction and deployment forces (Fig. 32, para 0246 “gearing reduction ratio…optimized to keep the motor near peak efficiency during the firing stroke”).  While adjusting the load (para 0245), the gear ratio is also adjusted in order to optimize the drive system when moving the rack and pinion assembly so that shaft is working at an optimal rate (para 0247).  Therefore, it would 

46.	Regarding Claim 17, Townley as modified fails to teach a gearing ratio sufficient to balance a stroke length and retraction and deployment forces.
	However, Smith teaches a medical device with manual release that has a gearing ratio sufficient to balance a stroke length and retraction and deployment forces (Fig. 32, para 0246 “gearing reduction ratio…optimized to keep the motor near peak efficiency during the firing stroke”).  While adjusting the load (para 0245), the gear ratio is also adjusted in order to optimize the drive system when moving the rack and pinion assembly so that shaft is working at an optimal rate (para 0247).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included that the gear ratio be adjusted in order to optimize the movement of the shaft in the device. 

Conclusion
47.	The rejections of claims 12-20 are rejected by the same or substantially the same rationale as applied to the rejection of apparatus in Claims 2-10, since operation of the prior art relied on to rejection apparatus claims 2-10 would naturally result in the steps of method of claims 12-20 being satisfied.
48.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794